DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 3, 5-8, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as obvious over Mark et al. (U.S. Pat. No. 9,126,367) in view of Maggiore (US 2015/0035206) and White (US 2002/0019683).
Regarding claim 1, Mark teaches an apparatus for additive manufacturing with a filament, the apparatus comprising:
a deposition head having i) a body (col. 16, l. 60) and ii) a applicator rotatably coupled to the body and for compressing (conduit nozzle, col. 33, ll. 1-8) a run of filament (col. 16, ll. 4-5) to a surface (platen, col. 13, ll. 37-39) at a deposition location ending at a deposition termination point (col 13, ll. 40-44), the deposition termination point being adjacent the applicator upon conclusion of fixing the run of filament (FIG. 16; col. 33, ll. 1-8); and 
a cutter assembly for cutting the filament after the run of filament is fixed against the surface by the applicator (col. 33, ll. 7-8), the cutter assembly comprising: 
a cutter movable (actuated relative to conduit nozzle, col 33, l. 5); 
a fixation element for fixing the cutter assembly relative to the deposition head (e.g., permanently attached, col. 32, ll. 53), and 
wherein the deposition head has a deposition termination configuration in which the cutter is further than the applicator from the deposition termination point and a cutting configuration in which the cutter is closer than the applicator to the deposition termination point (actuated cutter is further from and closer to termination point during ll. 1-8), 
wherein, after conclusion of fixing the run of filament, the deposition head transitions from the deposition termination configuration to the cutting configuration (actuation of cutter configuration shown by arrows, FIG. 16), and 
wherein the cutter cuts the filament only when the deposition head is in the cutting configuration (indicated by arrows, FIG. 16).
Regarding the added subject matter of canceled claim 2 into amended claim 1, Mark fails to expressly teach a track for fixing the cutter assembly relative to the deposition head, wherein cutter moves along the track. However, Maggiore teaches an actuated cutting knife assembly 536 that can be driven by a pneumatic actuator along a track ([0024]) from an external mechanical source in order to cut membranes at a specific length (FIG. 11; [0024], [0104]). Here, Maggiore teaches that the printer platform utilizes a pneumatic actuator, wherein the pneumatic actuator may comprise at least one fluid actuated motor which moves along a track for positioning along an axis framework ([0015], [0017]). As such, Maggiore teaches that mechanical parts may generally be moved on a track. Moreover, one of ordinary skill in the art would appreciate that Maggiore teaches that two parts may be moved with respect to each other via an actuator. Mark and Maggiore are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fixation element of Mark with an actuated cutter on a track in order to obtain a configuration that is effective for moving cutter pieces as desired by Maggiore.
Regarding the added subject matter of canceled claim 4 into amended claim 1, Mark does not expressly teach the limitations wherein the applicator is a roller, the roller compressing the run of filament against the surface at the deposition location ending at the deposition termination point. However, White teaches that the applicator is a roller that compresses the run of filament against the surface at the deposition location ending at the deposition termination point (welding horn 83,201, FIGS. 7, 8A, and 8B; [0040] and [0059]). Mark and White are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the applicatory of Mark with roller in order to obtain varying film thicknesses as desired by White during filament application ([0057]).
Examiner notes that, even if the apparatus of Mark does not expressly show alternating deposition and cutting configurations, it is nevertheless likely that the prior art follows this alternating configuration. As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application for the deposition and cutting configuration to be alternatively closer to and farther away from the deposition termination point (e.g., in order for there not to be sharp cutting elements exposed for safety reasons and therefore start farther away during deposition).
Regarding claim 3, Mark teaches the limitations wherein when the deposition head is transitioned to the cutting configuration, both the cutter and the applicator (see roller from White) are translated such that prior to the transition, the applicator is above the deposition termination point and following the transition the cutter is above the deposition termination point (cutter 604 is oriented toward the already deposited filament (i.e., deposition termination point), and is actuated relative to the conduit nozzle 600 such that the nozzle and cutter are sequentially over the deposition termination point, col. 33, ll. 1-8.).
Regarding claim 5, Mark does not expressly teach the limitation wherein the filament is flattened by the roller along a first segment of the filament comprising the run of filament, and wherein a second segment of the filament not flattened as part of the run of filament has a substantially circular cross section upon conclusion of compressing the run of filament.
However, the claim 5 limitations are merely a recitation of materials worked upon by an apparatus. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, limitations directed to articles worked upon are only given patentable weight in an apparatus claim to the extent that the apparatus must be capable of working on the claimed articles. Nevertheless, the apparatus of White is capable of working on and applying materials with varying thickness (i.e., with a substantially circular cross section) to a surface as demonstrated by the radial motion direction (i.e., z-axis) of the horn suitable for the object consolidation process (FIG. 8A; [0059]).
Regarding claim 6, Mark teaches the limitations wherein the filament has a transitional segment between the first segment of the filament and the second segment of the filament, and wherein the cutter applies a first cut between the first segment of the filament and the transitional segment, and a second cut between the transitional segment and the second segment, removing the transitional segment from the first segment and the second segment. Here, FIG. 16 of Mark teaches a cutter capable of performing multiple cuts of the filament, thereby arbitrarily forming first, second, and transitional segments.
Regarding claim 7, Mark teaches wherein the cutter assembly contains two cutting mechanisms (8a, 8b), such that the first and second cuts are made simultaneously (FIG. 8) to enable “the deposition of filament…with precisely controlled lengths” (col. 25, ll. 64-66). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the cutter in FIG. 16 to include a second cutter 8b of FIG. 8 in order to obtain the precisely controlled filament lengths as desired by Mark.
Regarding claim 8, Mark does not expressly teach the limitation wherein the cutter assembly further comprises an actuator, the actuator and the cutter both fixed to a sled movable relative to the track. As noted above, however, Maggiore teaches an actuator and cutter assembly that moves along sled ([0017]) fixed to an external mechanical source (e.g., fixation element) (FIG. 11; [0024], [0104]).
Regarding claim 10, Mark teaches the limitation wherein the deposition head further comprises a retractor for retracting a portion of the filament not fixed to the surface after the filament is cut (retract operation, col. 32, ll. 12-17). 
Regarding claim 11, the limitation wherein the surface is a curved surface, and wherein the deposition location is a line along the curved surface is merely a recitation of materials worked upon by an apparatus. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, limitations directed to articles worked upon are only given patentable weight in an apparatus claim to the extent that the apparatus must be capable of working on the claimed articles. In this case, the apparatus of Mark is capable of working on and applying materials to a curved surface as presented in claim 11.
Regarding claim 12, FIG. 16 of Mark teaches the limitation wherein the cutter blade 8f is hinged by supporting arm 9, thereby forming a hinged clipper (col. 29, ll. 41-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the cutter in FIG. 16 of Mark with a hinged clipper in order to obtain a sharp-edged cutter that actuates to sever filament at a desired location (col. 33, ll. 1-8).
Regarding claim 13, Mark teaches the limitations wherein the cutter has at least one blade retained parallel to the surface (cutter 604, FIG. 16), wherein a first segment of the filament comprising the run of filament compressed against to the surface, wherein a second segment of the filament extends away from the surface from the deposition termination point to the applicator (see roller from White), and wherein the cutter cuts the filament where the filament is pulled away from the surface between the first segment and the second segment (cutter 604 is oriented towards the already deposited filament 2, col. 33, ll. 1-8; second segment of filament 2 before cutter 604 extends away from the surface and into the conduit nozzle 600, FIG. 16).
Regarding claim 15, Mark teaches the limitation wherein the track is fixed to the body or a mount for the body (col. 32, ll. 53-56).
Regarding claim 16, Mark teaches a method for additive manufacturing with a filament, the method comprising:
heating a run of filament at a deposition head (col. 2, ll. 22-24), resulting in a run of heated filament, the deposition head having i) a body and ii) an applicator coupled to the body (col. 2, ll. 22-24; deposition termination point is point at which fiber strand is no longer applied), the deposition termination point being adjacent the applicator upon conclusion of fixing the run of heated filament;
with the applicator, fixing the run of heated filament against a surface at a deposition location ending at a deposition termination point, the deposition termination point being adjacent the applicator upon conclusion of the compressing of the run of heated filament (FIG. 16; col. 33, ll. 1-8); 
removing the applicator from the deposition termination point upon reaching the deposition termination point (FIG. 16; col. 33, ll. 1-8);
providing a cutter adjacent the deposition head, the cutter movable relative to the deposition head (FIG. 16; col. 33, ll. 1-8); 
moving the cutter relative to the deposition head and locating the cutter at the deposition termination point, thereby making the cutter closer than the applicator to the deposition termination point (FIG. 16; col. 33, ll. 1-8); 
cutting the run of heated filament at the deposition termination point after the run of heated filament is compressed against the surface by the applicator, thereby separating a heated filament segment that corresponds to the run of heated filament from a second filament segment (FIG. 16; col. 33, ll. 1-8); and 
retracting the second filament segment at the deposition head (performing a filament retract operation, col. 32, ll. 12-18 – e.g., the second filament located within applicator).
Regarding the added subject matter of canceled claim 2 into amended claim 16, Mark fails to expressly teach a track for fixing the cutter assembly relative to the deposition head, wherein cutter moves along the track. However, Maggiore teaches an actuated cutting knife assembly 536 that can be driven by a pneumatic actuator along a track ([0024]) from an external mechanical source in order to cut membranes at a specific length (FIG. 11; [0024], [0104]). Here, Maggiore teaches that the printer platform utilizes a pneumatic actuator, wherein the pneumatic actuator may comprise at least one fluid actuated motor which moves along a track for positioning along an axis framework ([0015], [0017]). As such, Maggiore teaches that mechanical parts may generally be moved on a track. Moreover, one of ordinary skill in the art would appreciate that Maggiore teaches that two parts may be moved with respect to each other via an actuator. Mark and Maggiore are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fixation element of Mark with an actuated cutter on a track in order to obtain a configuration that is effective for moving cutter pieces as desired by Maggiore.
Regarding the added subject matter of canceled claim 4 into amended claim 16, Mark does not expressly teach the limitations wherein the applicator is a roller, the roller compressing the run of filament against the surface at the deposition location ending at the deposition termination point. However, White teaches that the applicator is a roller that compresses the run of filament against the surface at the deposition location ending at the deposition termination point (welding horn 83,201, FIGS. 7, 8A, and 8B; [0040] and [0059]). Mark and White are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the applicatory of Mark with roller in order to obtain varying film thicknesses as desired by White during filament application ([0057]).
Examiner notes that, even if the apparatus of Mark does not expressly show alternating deposition and cutting configurations, it is nevertheless likely that the prior art follows this alternating configuration. As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application for the deposition and cutting configuration to be alternatively closer to and farther away from the deposition termination point (e.g., in order for there not to be sharp cutting elements exposed for safety reasons and therefore start farther away during deposition).
Regarding claim 17, Mark teaches cooling the filament after the applicator fixes the filament at the deposition termination point and prior to locating the cutter at the deposition termination point (col. 28, ll. 9-14).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. in view of Maggiore and White as applied to claim 1 above, and further in view of Kuiken et al. (US 2018/0098862). Mark teaches a cutter with an actuator (col. 33, ll. 1-8). While Mark generally teaches a Bowden cable, this reference does not expressly teach actuation of the cutter by a Bowden cable. However, Kuiken teaches actuation of mechanical parts with a Bowden cable ([0030]). Mark and Kuiken are related in the field of actuating mechanical parts. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the cutter of Mark (FIG. 16) with actuation Bowden cables in order to reduce the number of unique parts required for actuation as desired by Kuiken ([0030]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. in view of Maggiore and White as applied to claim 1 above, and further in view of Cohen et al. (U.S. Pat. No. 10,254,499). Regarding claim 14, Mark teaches the limitation wherein the at least one blade is the only blade of the cutter (FIG. 16), yet does not expressly teach the limitation wherein the filament is cut between the one blade and an anvil opposite the blade. However, Cohen teaches that configuring a cutter and anvil (FIG. 21) to cut a filament is desirable in order to obtain rapid deposition of the filament onto a surface (see e.g., col. 53, ll. 61-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the cutter of Mark with the cutting blade and anvil in order to obtain rapid filament deposition as desired by Cohen.

Response to Arguments
Applicant’s amendments remove the instant claims from being interpreted under § 112(f). 
Applicant's arguments filed April 1, 2021, have been fully considered but they are not persuasive. First, Applicant contends that Mark fails to disclose a roller. However, as noted in the rejection of claim 1 above, White is cited for teaching this limitation, and therefore any discussion that pertains to the teaching of Mark is not material.
Second, Applicant asserts that it is unclear how the roller in White, in combination with Mark, would achieve a cutting configuration where the cutter and applicator (roller) are alternatingly closer to the deposition termination point. However, as noted in the rejection of claim 1 above, Mark is cited for teaching this limitation, and therefore any discussion that pertains to the teaching of White is not material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745



/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        April 10, 2021